Citation Nr: 0120859	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-18 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1977 and from October 1979 to September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied the veteran's application to 
reopen a claim of service connection for a nervous disorder 
(psychiatric disability).  The veteran perfected a timely 
appeal of this determination to the Board.

In August 2000, the Board remanded the veteran's appeal 
seeking service connection for left ankle and left ankle 
disabilities.  Thereafter, in a March 2001 rating decision, 
the RO established service connection for left ankle strain 
and left knee chondromalacia and assigned noncompensable 
evaluations for both disabilities, effective May 29, 1998.  
In doing so, the RO explained that the determinations 
constituted complete grants the benefits sought on appeal, 
i.e., service connection for left ankle strain and left knee 
chondromalacia.  Since that time, the veteran has not 
initiated an appeal regarding either the effective date of 
the awards of service connection or evaluations assigned, and 
thus no claim with respect to either his left ankle or left 
knee is before the Board.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

In a statement annexed to his September 2000 Substantive 
Appeal (on VA Form 9, Appeal to the Board), the veteran 
requested that he be afforded a hearing before a Member of 
the Board at the local VA office.  A March 2001 Report of 
Contact, however, reflects that the veteran indicated that he 
no longer desired to testify at such a hearing, and in May 
2001 written argument, his representative reiterated that the 
veteran had withdrawn that request.  Accordingly, the Board 
finds that the veteran's request for a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704(e) (2000).

The Board's decision on the veteran's application to reopen a 
claim of service connection for psychiatric disability is set 
forth below; the reopened psychiatric disability claim, 
together with his claims seeking an increased rating for his 
cervical spine disability, service connection for low back 
disability, and a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In an April 1991 rating decision, the RO denied the 
veteran's claim of service connection for a nervous disorder; 
in a letter dated later that same month, the RO notified the 
veteran of its decision denying service connection for an 
affective disorder and of his appellate rights

2.  The veteran filed a timely Notice of Disagreement (NOD) 
with the April 1991 rating decision and in August 1991, the 
RO issued him a pertinent Statement of the Case (SOC); 
however, he did not file a substantive appeal.

3.  Evidence added to the record since the April 1991 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's April 1991 decision, which denied the veteran's 
claim of service connection for an affective disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 19.129 (1991).

2.  Evidence received since the April 1991 RO rating decision 
is new and material; the claim of entitlement to service 
connection for psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1991 rating decision, the RO denied the veteran's 
claim of service connection for a nervous disorder on the 
basis that his "currently diagnosed affective disorder" was 
neither incurred in nor aggravated by his military service.  
The evidence of record at the time of this determination 
included the service medical records; an October 1990 private 
treatment report; a November 1990 statement drafted by a 
former "employer"; and statements submitted by and on 
behalf of the veteran.  In addition, the record shows that 
the veteran failed to report for a scheduled February 1991 VA 
psychiatric examination.

The service medical records show that in July 1980 a social 
worker commented that the veteran exhibited poor adjustment 
to the military and had marital problems.  In addition, the 
examiner indicated that, in light of the veteran's 
"emotional make-up," which "manifests itself through 
anxiety and nervous reaction to stressful situations," he 
was unable to "resolve this problem on his own."  The 
social worker recommended that the veteran be separated from 
the service for his own benefit as well as for the good of 
the United States Army.

The October 1990 private medical report prepared by 
Counseling Service of Addison County (Addison County) 
reflects that the veteran was diagnosed as having an 
affective disorder "characterized by a disturbance of mood, 
accompanied by a full or partial manic or depressive 
syndrome."  Further, the November 1990 employer statement 
shows that the veteran was unable to continue participating 
in the agency's "parent/stipend program" due to emotional 
problems and anxiety attacks.  Finally, statements show that 
veteran began receiving treatment at Addison County in 
December 1988 and that he was seeking disability benefits 
from the Social Security Administration (SSA).

Because the veteran did not submit a Substantive Appeal and 
thus failed to perfect his appeal of the RO's April 1991 
rating decision, it became final based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 19.129 (1991).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by regulation, new and material evidence 
means evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There is no requirement, however, that 
in order to reopen a claim, the new evidence, when viewed in 
the context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.

Evidence associated with the claims file since the April 1991 
rating action includes VA and private medical records, dated 
from January 1986 to November 2000, as well as statements and 
written argument submitted by or on behalf of the veteran.  
Of particular significance are the medical records indicating 
that the veteran has been seen on numerous occasions for 
treatment of chronic psychiatric problems and that he has now 
been diagnosed as having bipolar disorder and prolonged 
depressive disorder, with the former diagnosis representing 
the predominant assessment.  These records present the 
veteran's condition, and the history he has given to various 
medical providers, in substantially greater detail than the 
evidence which was of record at the time of the 1991 
decision.  For example, a February 1994 report reflects that, 
while seeking treatment from Dr. Jimerson, the veteran 
indicated that he had had psychiatric symptoms, including 
homicidal ideation, during service.

This evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of service connection for psychiatric 
disability.  Having determined that new and material evidence 
has been added to the record, the veteran's claim of service 
connection for this condition is reopened.

As a final point, the Board acknowledges that, in Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that a claim based on a diagnosis of a new mental disorder, 
e.g., bipolar disorder, states a new claim for the purposes 
of jurisdiction.  Id. at 402.  Here, however, in light of the 
volume of evidence and the symptomatology noted in old and 
new medical records, the Board finds that the veteran's claim 
is more appropriately governed by the decision of the United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (Court) in Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997), in which the Court held, 
("[n]otwithstanding the nomenclature and varied etiology 
attributed to his disability, [the veteran's] 'lung 
condition,' by any name, remains the same."  In this case, 
the October 1990 Addison County report considered by the RO 
in April 1991 reflects that the veteran's affective disorder 
was characterized by a disturbance of mood, which was 
accompanied by a full or partial manic or depressive 
syndrome.  The veteran is currently seeking service 
connection for bipolar disorder and the records show that the 
veteran has been diagnosed on numerous occasions as having 
that disability and has been prescribed medications to treat 
the condition.  As such, it appears to be the same 
psychiatric condition.  In any event, in light of the Board's 
determination that the veteran's claim of service connection 
for psychiatric disability should be reopened, he has not 
been prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for psychiatric 
disability is reopened; the appeal is granted to this extent 
only.


REMAND

For the reasons set forth below, the veteran's reopened claim 
of service connection for psychiatric disability, as well as 
his claims seeking an increased rating for his cervical spine 
disability, service connection for low back disability, and 
to a TDIU, must be remanded for additional development and 
adjudication.

With respect to his psychiatric disability claim, the Board 
observes that in its May 1999 decision, the RO denied his 
application to reopen because the new evidence did not 
contain any medical evidence linking his current psychiatric 
condition to his period of service, essentially finding that 
the claim was not well-grounded under the law as it existed 
at that time.  In this regard, the Board notes that, as 
pointed out by Veterans of Foreign Wars in July 2001 written 
argument, the President recently signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2096-2100 (2000).  Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001); VAOPGCPREC 11-
2000 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In addition, as the veteran's representative has pointed out, 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  As such, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The veteran asserts that service connection for bipolar 
disorder is warranted because he was found to have 
psychiatric problems during service and he maintains that the 
condition has been chronic since that time.  In support, his 
representative notes that, in an August 1992 report, Dr. 
Jimerson characterized the veteran's psychiatric problems as 
chronic.  

To date, the veteran has not been afforded a VA psychiatric 
examination.  Further, the Board agrees with his 
representative that, in light of the recently enacted law, 
the veteran's statements and the medical evidence of record, 
this claim must be remanded to afford him such an 
examination.  In the examination report, the examiner must 
offer an opinion, subsequent to his or her review of the 
record, as to whether it is at least as likely as not that 
the veteran has a psychiatric disability that is related to 
his military service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-99 
(2000) (to be codified at 38 U.S.C. § 5103A); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Prior to scheduling an examination, however, all outstanding 
treatment records must be associated with the claims folder.  
In this regard, the Board notes that the veteran continues to 
receive treatment at the White River Junction, Vermont, VA 
Medical Center.  This is significant because records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Further, the 
veteran has also identified private examiners, including Dr. 
Jimerson, who have treated him for these conditions.  In 
addition, he has submitted a letter from the Social Security 
Administration (SSA) informing him that he was entitled to 
disability benefits from that agency, and as noted above, Dr. 
Jimerson's February 1994 report reflects that that agency 
awarded him these benefits as a consequence of his 
psychiatric problems.  These records, as well as the SSA 
determination and the records upon which it was based, thus 
must be obtained because they might contain diagnostic 
studies and other conclusions that might be determinative in 
the disposition of these claims.  Moreover, recently enacted 
legislation specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2100 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

With respect to the veteran's cervical spine disability 
claim, as noted in the August 2000 remand, in October 1998 
the veteran filed a timely NOD to the RO's October 1998 
decision that increased the evaluation of this disability to 
20 percent.  Citing the Court's decision in Manlincon v. 
West, 12 Vet. App. 238 (1999), the Board instructed the RO to 
issue the veteran an SOC on this issue.  To date, the claims 
folder does not reflect that the RO has issued him that SOC.  
Under the circumstances, the Board has no discretion but to 
remand this matter for compliance with the August 2000 remand 
instructions.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the introduction to the August 2000 remand, the Board 
further observed that the veteran had asserted an informal 
claim of service connection for low back disability, and 
noting that it had not been developed for appellate review, 
referred the claim to the RO for appropriate action.  
Thereafter, in a March 2001 rating decision, the RO denied 
service connection for degenerative joint disease of the 
lumbar spine.  In a letter dated the following month, the RO 
notified the veteran of the determination.  In a statement 
received at the RO later that same month, the veteran 
expressed his disagreement with that determination.  The 
Board accepts that statement as a NOD pursuant to 38 C.F.R. 
§ 20.201 (2000).  See Gallegos v. Gober, 14 Vet. App. 50, 55-
57 (2000).  To date, however, the RO has not issued him an 
SOC with respect to this claim.  Under these circumstances, 
the Board must also remand this claim to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. at 
240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In addition, the Board observes that, in a December 1998 
statement, the veteran asserted that his low back condition 
was secondary to his now service-connected left ankle and 
left knee disabilities.  In fact, in March 2000 written 
argument, his representative reiterated this contention.  
Thus, on remand, the RO must also consider whether secondary 
service connection for low back disability is warranted.  See 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Finally, the Board observes that in March 2000 written 
argument, Veterans of Foreign Wars also cited the RO's May 
1999 denial of the veteran's claim seeking a TDIU.  In doing 
so, his representative asserted that the veteran's then 
pending claims of service connection for left ankle and left 
knee disabilities, his claim for an increased rating for his 
cervical spine disability and his TDIU claim were 
inextricably intertwined and thus each should be remanded, 
thereby expressing disagreement with the RO's May 1999 denial 
of entitlement to TDIU benefits.  In addition, the record 
reflects that the claims folder was transferred to the Board 
in June 1999, i.e., prior to the expiration of the one-year 
period during which he could file an NOD with respect to the 
rating action.  Under the circumstances, the Board concludes 
Veterans of Foreign Wars' March 2000 written argument 
constitutes an NOD with RO's May 1999 denial of his TDIU 
claim.  See 38 C.F.R. §§ 20.201, 20.300 (2000); Gallegos.  
Accordingly, the Board must likewise remand this claim to the 
RO for the issuance of an SOC.  See Manlincon; Holland.

In light of the foregoing, the Board is REMANDING this case 
for the following:


1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any psychiatric problems 
from any facility or source identified by 
the veteran.  This must specifically 
include the veteran's treatment at the 
White River Junction, Vermont, VA Medical 
Center as well as from Dr. Robert C. 
Jimerson (many of this doctor's records 
are already on file) or any other 
examiner at Counseling Service of Addison 
County.  The aid of the veteran and his 
representative in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for 

any such records yields negative results, 
that fact should be clearly noted and the 
veteran must be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination reports.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any psychiatric disability found 
to be present is related to the veteran's 
period of military service.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in legible 
reports.

4.  The RO must issue the veteran an SOC 
with respect to his claims of entitlement 
to an increased rating for his cervical 
spine disability; to service connection 
for low back disability, including as 
secondary to his service-connected left 
ankle and left knee disabilities; and to 
a TDIU, to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeals on these issues.



5.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If, 
after re-adjudication, the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



